34 A.3d 774 (2012)
208 N.J. 589
In the Matter of Marvin BLAKELY, an Attorney at Law (Attorney No. XXXXXXXXX).
D-40 September Term 2011, 069641
Supreme Court of New Jersey.
January 25, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-183, concluding that MARVIN BLAKELY of FLORHAM PARK, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.5(b) (failure to provide client with a written retainer agreement), RPC 1.15(a) (negligent misappropriation), RPC 1.15(d) and R. 1:21-6 (recordkeeping violations), and RPC 5.5(a) (practicing law while ineligible), and good cause appearing;
It is ORDERED that MARVIN BLAKELY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.